                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

RACHEL TURNER, individually and on               §
behalf of all those similarly situated,          §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §    Civil Action No. 4:17-cv-00836-BP
                                                 §
MEDICAL CASE MANAGEMENT &                        §
SOCIAL SERVICES, INC., et al.,                   §
                                                 §
       Defendants.                               §

                               MEMORANDUM AND OPINION

       Defendants Medical Case Management Services, Inc. (“MCM”), Bonnie Williams

(“Williams”), Donald Ramsey (“Ramsey”), Portia Jones (“Jones”), and Community Care Medical

Clinics, Inc. (“CCMC”) (collectively, “the Defendants”) move for judgment as a matter of law,

under Federal Rule of Civil Procedure 50(a), and, alternatively, for new trial, under Rule 59(a), in

this suit for violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201–216 (“FLSA”).

(ECF No. 125). After considering the Motion and applicable law, the Court DENIES the motion.

                                         BACKGROUND

       Plaintiff, Rachel Turner, brought this suit individually and on behalf of others similarly

situated (collectively, “the Plaintiffs”), against Defendants under the FLSA for unpaid overtime.

(ECF No. 1 at 1). The parties stipulated that the FLSA required MCM to pay overtime to Plaintiffs

and that MCM had only paid “straight time” to Plaintiffs for hours worked over 40. (ECF No. 119

at 5). The parties also stipulated as to the specific amount of damages due each individual plaintiff,

depending upon whether Defendants were found to have willfully violated the FLSA. (ECF No.

110). Thus, the only questions for the jury to decide were whether CCMC and the individual
defendants were “employers” under the FLSA and if they willfully violated the FLSA. (ECF No.

119). To that end, Question No. 2 in the Jury Charge asked, “Have Plaintiffs proven that Defendant

[CCMC] was their employer?”, (id.at 9), and Question No. 7 asked, “Have Plaintiffs proven that

Defendant [CCMC] (through its agent or employee) acted willfully?” (id. at 11). The jury

answered “Yes” for all Defendants finding they were employers and that they had willfully

violated the FLSA. (Id.).

       In their motion for judgment as a matter of law and, alternatively, for new trial under Rules

50 and 59(a), respectively, Defendants argue that the evidence is insufficient to support the jury’s

findings that (1) CCMC, Williams, and Jones are employers under the FLSA and (2) any

Defendant willfully violated the FLSA. (ECF No. 125). Defendants made this motion without any

citation to the trial proceedings. Thus, none of Defendants’ arguments are supported by citations

to trial records. Nevertheless, Defendants now complain that the jury’s verdict was against the

great weight of the evidence. The Court has addressed Defendants’ arguments as best it can without

Defendant providing any references to the record, but this is a difficult task, especially in a case

such as this one where the parties relied principally on witness testimony. See Parr v. Nicholls

State Univ., No. CIV.A. 09-3576, 2012 WL 1032905, at *3 (E.D. La. Mar. 27, 2012) (“[W]ithout

the benefit of citation to the trial transcript, the Court has no basis for determining that any error

occurred.”), aff’d sub nom. Parr v. Hulbert, 518 F. App’x 275 (5th Cir. 2013) (per curiam).

                                      LEGAL STANDARD

I.     Judgment as a Matter of Law—Federal Rule of Civil Procedure 50

       “A motion for judgment as a matter of law ‘challenges the legal sufficiency of the evidence

to support the verdict.’” Jacobs v. Tapscott, 516 F. Supp. 2d 639, 643 (N.D. Tex. 2007) (quoting

Hodges v. Mack Trucks, Inc., 474 F.3d 188, 195 (5th Cir. 2006)). The court will “uphold a jury



                                                  2
verdict unless the facts and inferences point so strongly and so overwhelmingly in favor of one

party that reasonable [jurors] could not arrive at any verdict to the contrary.” Goodner v. Hyundai

Motor Co., 650 F.3d 1034, 1039 (5th Cir. 2011) (alteration in original) (quoting Cousin v. Trans

Union Corp., 246 F.3d 359, 366 (5th Cir. 2001)). “In other words, the ‘jury verdict must be upheld

unless there is no legally sufficient evidentiary basis for a reasonable jury to find as the jury did.’”

Id. at 1039–40 (quoting Foradori v. Harris, 523 F.3d 477, 485 (5th Cir. 2008)).

II.     Motion for New Trial—Federal Rule of Civil Procedure 59(a)

        Under Rule 59(a), a new trial may be granted after a jury trial “for any reason for which a

new trial has heretofore been granted in an action at law in federal court.” Fed. R. Civ. P.

59(a)(1)(A). Although the grounds for granting a new trial are not specifically enumerated in Rule

59, the Fifth Circuit has found that a new trial is appropriate where: (1) the verdict is against the

weight of the evidence, (2) the amount of damages awarded is excessive, or (3) the trial was unfair

or marred by prejudicial error. Seidman v. Am. Airlines, Inc., 923 F.2d 1134, 1140 (5th Cir. 1991).

“The trial court in passing on a motion for a new trial need not take the view of the evidence most

favorable to the verdict winner, but may weigh the evidence.” Shows v. Jamison Bedding, Inc.,

671 F.2d 927, 930 (5th Cir. 1982). However, a judge may not order a new trial “simply because

he disagrees with the jury verdict.” Id. “Courts do not grant new trials unless it is reasonably clear

that prejudicial error has crept into the record or that substantial justice has not been done, and the

burden of showing harmful error rests on the party seeking the new trial.” Del Rio Distrib., Inc. v.

Adolph Coors Co., 589 F.2d 176, 179 n.3 (5th Cir. 1979).




                                                   3
                                            ANALYSIS

I.     Defendants waived their right to relief under Rule 50(b).

       Plaintiffs argue that Defendants waived their right to relief under Rule 50(b) because they

did not move for judgment as a matter of law under Rule 50(a). Plaintiffs are correct that “when a

party fails to raise an issue in a Rule 50(a) motion, it waives the right to raise that issue in a Rule

50(b) motion.” Waganfeald v. Gusman, 674 F.3d 475, 481 n.14 (5th Cir. 2012) (citation omitted);

see also Moss v. Princip, 913 F.3d 508, 522 (5th Cir. 2019) (We have held that “[a] party that fails

to move for judgment as a matter of law under Rule 50(a) on the basis of insufficient evidence at

the conclusion of all of the evidence waives its right to file a post-verdict Rule 50(b) motion, and

also waives its right to challenge the sufficiency of the evidence on appeal.” (quotation and

citations omitted)). In their motion, Defendants do no assert whether they moved for judgment as

a matter of law at the conclusion of all of the evidence. The Court does not recall them doing so.

Accordingly, Defendants have waived their right to relief under Rule 50(b). Alternatively, as

discussed below, even absent the waiver, Defendants are not entitled to relief under Rule 50(b)

because there was sufficient evidence to support the jury’s verdict.

II.    The jury’s verdict is not against the great weight of the evidence.

       District courts “should not grant a new trial on evidentiary grounds unless the verdict is

against the great weight of the evidence.” Seibert v. Jackson Cty., Mississippi, 851 F.3d 430, 439

(5th Cir. 2017) (quoting Whitehead v. Food Max of Miss., Inc., 163 F.3d 265, 269 (5th Cir. 1998)).

“The ‘great weight of the evidence standard is not easily met.” Shows v. Jamison Bedding, Inc.,

671 F.2d 927, 931 (5th Cir. 1982). Deference to the jury is especially important in cases in which

the issues are simple, the evidence is in dispute, and there is an absence of any “pernicious or

undesirable occurrence at trial.” Id. “When all three factors are present, our deference to the jury



                                                  4
is reinforced by our confidence in its ability to understand the issues, to evaluate credibility and

sort through conflicting testimony, and to act reasonably and fairly in the absence of prejudicial

influences.” Id. Here, the issues are not particularly complex, particularly since the parties, through

their stipulations, narrowed the questions for the jury to consider. Neither party argues there was

any prejudicial influence. Further, although the physical evidence was not particularly in dispute,

the testimony adduced at trial conflicted. Thus, the jury’s verdict should be afforded deference.

       A.      Employer Status

       The FLSA defines “employer” as “any person acting directly or indirectly in the interest of

an employer in relation to an employee.” 29 U.S.C. § 203(d).

       1.      CCMC

       The Jury Charge stated, “In order for the Plaintiffs to recover against [CCMC], Plaintiffs

must show that [CCMC] employed the Plaintiffs either individually or jointly with [MCM].” (ECF

No. 119 at 7). Although Defendants did not order a transcript, they argue that there was “zero

evidence at trial that supported a finding that CCMC or any person acting on its behalf” was an

employer of the Plaintiffs. (ECF No. 125 at 10) (emphasis original). Defendants admit that

eighteen trial exhibits were admitted in evidence and seven witnesses testified at trial. (ECF No.

125 at 9). These exhibits largely contained payment records showing that some of the Plaintiffs

were paid on CCMC check stock, which were signed by Ramsey. (Id. at 10). Further, Ramsey

testified at trial that he controlled both CCMC and MCM. Moreover, Defendants do not contest

the jury’s finding that Ramsey is an employer under the FLSA. Although Ramsey testified that

CCMC’s payment of Plaintiffs was a mistake, the jury could have weighed Ramsey’s testimony

and instead concluded that CCMC was acting “directly or indirectly” in the interest of MCM or




                                                  5
Ramsey in relation to the Plaintiffs. Accordingly, the Court denies Defendants’ Motion as to

CCMC’s employer status.

       2.      Individual Defendants Portia Jones and Bonnie Williams
       For each individual Defendant, the Jury Charge stated, “In order for the Plaintiffs to recover

against [applicable Defendant’s name], Plaintiffs must show [applicable Defendant’s name] had

‘operational control’ over their employment.” (ECF No. 119 at 7–8). Consistent with Gray v.

Powers, 673 F.3d 352, 354 (5th Cir. 2012), the Jury Charge listed the following factors (the

“factors”) for considering whether an individual has operational control: (1) the individual has the

power to hire and fire the employees, (2) the individual supervised and controlled employee work

schedules or conditions of employment, (3) the individual determined the rate and method of

payment, and (4) the individual maintained employment records. (Id.).

       As for Jones, Defendants argue that there was “zero evidence at trial that supported a

finding that Ms. Jones” exhibited any of these factors showing she had the requisite control over

Plaintiffs. (ECF No. 125 at 11) (emphasis original). Defendants rely on Jones’ purported testimony

that she was not involved in the decision not to pay overtime; before the suit was filed, she was

unaware that employees were not being paid overtime; she did not live in Texas; and her only

involvement with MCM was as an investor. (Id.). Plaintiffs argue there was testimony presented

at trial that Jones reported to the corporate office on a daily basis, purchased and provided goods

and supplies to be used by Plaintiffs, and was one of the individuals responsible for making the

decision not to pay Plaintiffs overtime. (ECF No. 127 at 8). Moreover, there was testimony

adduced at trial that Jones provided billing services for MCM.

       It is not required that every factor be present to make a finding that an individual has

operational control over employees. See Gray, 673 F.3d at 357. Here, the jury heard disputed

testimony regarding Jones’ employer status and was tasked with determining the credibility of

                                                 6
those witnesses. Presumably the jury considered and appropriately resolved any conflicts in

competing testimony. The Court cannot say that no evidence was admitted as to any of the factors.

Thus, the Court finds the jury’s verdict was supported by sufficient evidence. Gray, 673 F.3d at

357 (“[F]inding employer status when none of the factors is present would make the test

meaningless.”). Accordingly, Defendants’ Motion is denied as to Jones’ employer status.

       As for Williams, Defendants argue again that there was “zero evidence at trial that

supported a finding that Ms. Williams” exhibited any of the factors showing she had the requisite

operational control. (ECF No. 125 at 12) (emphasis original). Defendants admit in their Motion

that there was contested testimony at trial concerning the extent of Williams’ control over

Plaintiffs. (Id. at 12) (“[S]he was ‘the one running the show’ and that she was the true person

managing the day-to-day operations[.]”). Defendants contend that the testimony adduced by

Plaintiffs amounts to “mere speculation” because there was no physical evidence admitted at trial

concerning the factors and other testimony disputes the jury’s finding. (Id.). Plaintiffs contend

there was testimony presented at trial of Williams’ level of control over Plaintiffs as she was

involved with important decisions concerning employees; she developed company policies and

procedures; she was part of the management team that decided not to pay overtime; she was related

to Ramsey and Jones; and she was involved with the day-to-day operations of the company. (ECF

No. 127 at 8–9). As with Jones, the jury heard this competing testimony and found her to be an

employer. Thus, the Court finds the jury’s verdict was supported by sufficient evidence.

Accordingly, Defendants’ Motion is denied as to Williams’ employer status.

       B.      Willful Violation

       An FLSA claim is normally subject to a two-year statute of limitations, except that a three-

year limitations period applies if Plaintiffs demonstrate a willful violation by the employer See 29



                                                 7
U.S.C. § 255(a). Plaintiffs can demonstrate that an employer willfully violated the FLSA by

showing the employer “knew or showed reckless disregard for . . . whether its conduct was

prohibited by the [FLSA].” Singer v. City of Waco, Tex., 324 F.3d 813, 821 (5th Cir. 2003) (quoting

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)). “Generally, a plaintiff suing under

the FLSA carries the burden of proving all elements of his or her claim.” Samson v. Apollo Res.,

Inc., 242 F.3d 629, 636 (5th Cir. 2001). The word “willful” refers to conduct that is “voluntary,

deliberate, and intentional, and not merely negligent.” Valcho v. Dall. Cnty. Hosp. Dist., 658 F.

Supp. 2d 802, 808 (N.D. Tex. 2009) (citing McLaughlin, 486 U.S. at 128). Thus, a negligent

violation of the FLSA is not willful, “[n]or is a good faith but incorrect assumption that a pay plan

complied with the FLSA.” Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903, 924 (E.D. La.

2009) (citing McLaughlin, 486 U.S. at 135). An employer who acts unreasonably does not

necessarily act willfully under the FLSA. See McLaughlin, 486 U.S. at 135 n.13. But an employer

acts willfully when it “kn[e]w [its] pay structure violated[d] the FLSA or ignore[d] complaints

brought to [its] attention.” Mohammadi v. Nwabuisi, 605 F. App’x 329, 332 (5th Cir. 2015) (per

curiam) (citing Ikossi–Anastasiou v. Bd. of Supervisors of La. State Univ., 579 F.3d 546, 553 &

n.24 (5th Cir. 2009) (citing cases)).

       The Jury Charge stated, “An employer commits a ‘willful’ violation of the law when it

knows, or acted with reckless disregard for whether, its conduct is prohibited by the FLSA. An

employer commits a willful violation by disregarding the possibility that it is violating the FLSA.

Employers act willfully when they know their pay structures violate the FLSA or ignore

complaints brought to their attention.” (ECF No. 119 at 8).

       Plaintiffs’ testimony adduced at trial shows that they raised the issue of the lack of overtime

to the individual Defendants and were given excuses about why they were not being paid overtime.



                                                 8
The jury heard testimony that the issue of overtime was discussed in meetings attended by

individual Defendants, including the owners of CCMC and MCM. Further, Ramsey admitted he

made no independent investigation as to the legality of the companies’ overtime policy.

Defendants argue, however, that this testimony is “speculation, conjecture, and inuendo.” (ECF

No. 125 at 14). As the fact finder, the jury’s job was to resolve this conflicting testimony and

determine the credibility of witnesses. Because there is evidence that Defendants ignored

complaints about Plaintiffs not being paid overtime, the jury’s finding of a willful violation of the

FLSA is supported by sufficient evidence. Accordingly, Defendants’ Motion is denied as to

whether the Defendants willfully violated the FLSA.

                                         CONCLUSION

       For these reasons, the Court DENIES Defendants’ Motion (ECF No. 125) for judgment as

a matter of law and for new trial.

       Signed April 4, 2019.



                                              ______________________________________
                                              Hal R. Ray, Jr.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 9
